Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (Claims 1 – 15) in the reply filed on 5 August 2022 is acknowledged.  The traversal is on the grounds that there is no serious search burden placed on the examiner to examiner both Group I (apparatus claims 1 – 15) and Group II (method claims 16 – 20).  This is not found persuasive because the method and apparatus claims would require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). Please refer to MPEP § 808.02, "Establishing Burden", "A different field of search" for more detail. The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to because:
Figures 3 & 4: Label 293 is labelling two different elements
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Paragraphs [0107] – [0109]: Label 293 is used to describe two different elements. Please correct.
Appropriate correction is required.

Claim Objections
The following claims objected to because of the following informalities: 
Claim 1: last line “or 400 rpm or less” should be “of 400 rpm or less”
Claim 5: for sake of clarity please change both references of “joint compound material property” to “joint compound’s material property”
Claim 5: for sake of clarity please change “produced” to “discharged”
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, it is not clear what volume is being referred to by “three volumetric units of mixed joint compound”, three volumetric units for a volumetric rate? At a volumetric unit or rate of a specific piece of equipment (continuous mixer or homogenizing device)?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dubey et al. (U.S. Patent Publication No. 2018/0036911(A1) hereinafter Dubey ‘911).

Regarding Claim 1, Dubey ‘911 teaches a system (figure 1: entire system) for continuously manufacturing a joint compound (intended use: the preceding claim language is considered a function of the raw ingredients input into the system and is therefore considered intended use), the system comprising: a continuous mixer (figures 1 & 2: slurry mixer 2), the continuous mixer having at least one mixer inlet and a mixer outlet (figure 2: hopper bin 60 and nozzle 68 as inlets & port where slurry 31 exits is an outlet), the continuous mixer being adapted to receive joint compound ingredients including at least one dry ingredient and at least one liquid ingredient via said at least one mixer inlet (figure 2: hopper bin 60 for dry ingredients and nozzle 68 for wet ingredients), to continuously mix the joint compound ingredients to form a mixed joint compound composition, and to discharge the mixed joint compound composition (preceding claim language: the preceding claim language is considered a function of the raw ingredients input into the system and is therefore considered intended use & slurry mixer 2 is structurally capable of mixing material inputs) from the mixer outlet (figure 2: port where slurry 31 exits is an outlet); a homogenizing device (figures 1 & 3: fiber-slurry mixer 32), the homogenizing device includes a housing defining a homogenizing chamber (figure 3: walls 82, 84, and 86 form a housing defining a chamber) and a rotary mixing element disposed within the homogenizing chamber (figure 3: rotary shaft 88 with paddles 100), the homogenizing device having a homogenizer inlet (figure 3: inlets 73 and 75) and a homogenizer outlet (figure 3: outlet 79) both in fluid communication with the homogenizing chamber, the homogenizing device being adapted to receive in the homogenizing chamber via the homogenizer inlet the mixed joint compound composition from the mixer outlet of the continuous mixer (intended use: the mixed joint compound is a function of raw material input and is therefore considered intended use & figure 1: mixer 32’s inlet takes the discharge from mixer 2), and the rotary mixing element being adapted to impart mixing under shear conditions in the homogenizing chamber by rotating at a speed of 400 rpm or less ([0115]: “40 to 300 RPM”). 
 
Regarding Claim 2, Dubey ‘911 teaches the system (figure 1: entire system) for continuously manufacturing a joint compound (intended use: the preceding claim language is considered a function of the raw ingredients input into the system and is therefore considered intended use) according to claim 1, wherein the homogenizing chamber of the homogenizing device has a mixing chamber volume that is at least one tenth of a dispensing volume of a volumetric rate at which homogenized material is adapted to be dispensed from the homogenizing device per minute (intended use: the preceding claim language is considered a function of the rotary speed of the fiber-slurry mixer’s [homogenizer’s] mixing element and raw material feed rates and is therefore considered intended use & the fiber-slurry mixer [homogenizer] is structurally capable of the intended use as it has a volume and a rotating agitator).  

Regarding Claim 3, Dubey ‘911 teaches the system (figure 1: entire system) for continuously manufacturing a joint compound (intended use: the preceding claim language is considered a function of the raw ingredients input into the system and is therefore considered intended use) according to claim 1, wherein the homogenizing chamber of the homogenizing device has a mixing chamber with a mixing chamber volume that is at least one half of a dispensing volume of a volumetric rate at which homogenized material is adapted to be dispensed from the homogenizing device per minute (intended use: the preceding claim language is considered a function of the rotary speed of the fiber-slurry mixer’s [homogenizer’s] mixing element and raw material feed rates and is therefore considered intended use & the fiber-slurry mixer [homogenizer] is structurally capable of the intended use as it has a volume and a rotating agitator). 
 
Regarding Claim 4, Dubey ‘911 teaches the system (figure 1: entire system) for continuously manufacturing a joint compound (intended use: the preceding claim language is considered a function of the raw ingredients input into the system and is therefore considered intended use) according to claim 1, wherein the rotary mixing element of the homogenizing device includes a rotatable shaft that is adapted to be operated with a tip speed at its circumference no greater than 2500 feet/minute (intended use: the preceding claim language is considered a function of the rotary speed of the fiber-slurry mixer’s [homogenizer’s] mixing element and is therefore considered intended use & the fiber-slurry mixer [homogenizer] is structurally capable of the intended use as it has a rotary shaft with a measurable diameter and a measurable rotating speed).  

Regarding Claim 5, Dubey ‘911 teaches the system (figure 1: entire system) for continuously manufacturing a joint compound (intended use: the preceding claim language is considered a function of the raw ingredients input into the system and is therefore considered intended use) according to claim 1, wherein the homogenizing device is configured to blend together a sufficient quantity of joint compound as to reduce variation of values of a joint compound material property across multiple successively produced volumetric units of mixed joint compound relative to the values of the joint compound material property of the respective multiple volumetric units before passing through the homogenizing device (intended use: the preceding claim language is considered a function of the rotary speed of the fiber-slurry mixer’s [homogenizer’s] mixing element and raw material feed rates and is therefore considered intended use & the fiber-slurry mixer [homogenizer] is structurally capable of the intended use as it has mixing capability).  

Regarding Claim 6, Dubey ‘911 teaches the system (figure 1: entire system) for continuously manufacturing a joint compound (intended use: the preceding claim language is considered a function of the raw ingredients input into the system and is therefore considered intended use) according to claim 5, wherein the homogenizing chamber of the homogenizing device has a capacity configured to accommodate at least three volumetric units of mixed joint compound therein (intended use: the preceding claim language is considered a function of the rotary speed of the fiber-slurry mixer’s [homogenizer’s] mixing element and raw material feed rates and is therefore considered intended use & the fiber-slurry mixer [homogenizer] is structurally capable of the intended use as it has a volume and mixing capability).   

Regarding Claim 7, Dubey ‘911 teaches the system (figure 1: entire system) for continuously manufacturing a joint compound (intended use: the preceding claim language is considered a function of the raw ingredients input into the system and is therefore considered intended use) according to claim 1, wherein the continuous mixer includes a housing (figure 2: horizontal chamber 62) and a discharge fitting (figure 2: mixer 2’s slurry 31 outlet port’s physical shape), the housing defining a mixing chamber (figure 2: horizontal chamber 62) and a discharge outlet configured to dispense mixed joint compound from the mixing chamber (figure 2: mixer 2’s slurry 31 outlet port discharges slurry), the discharge fitting mounted to the discharge outlet and configured to affect a characteristic of the mixed joint compound being dispensed from the continuous mixer (figure 2: mixer 2’s slurry 31 outlet port has a defined shape and this shape imparts its form on the slurry leaving mixer 2).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Dubey et al. (U.S. Patent Publication No. 2018/0036911(A1) hereinafter Dubey ‘911) in view of Wang et al. (Chinese Patent No. 109248573(A) hereinafter Wang).

Regarding Claim 8, Dubey ‘911 teaches the system (figure 1: entire system) for continuously manufacturing a joint compound (intended use: the preceding claim language is considered a function of the raw ingredients input into the system and is therefore considered intended use) according to claim 1, wherein the continuous mixer includes a housing (figure 2: horizontal chamber 62) and a discharge fitting (figure 2: mixer 2’s slurry 31 outlet port’s physical shape is considered a reading on discharge fitting), the housing defining a mixing chamber (figure 2: horizontal chamber 62) and a discharge outlet configured to dispense mixed joint compound from the mixing chamber (figure 2: mixer 2’s slurry 31 outlet port discharges slurry).
Dubey ‘911 is silent on the discharge fitting having a terminal portion with an outlet opening and a perforated plate disposed within the outlet opening.  
Wang teaches the discharge fitting having a terminal portion with an outlet opening (Dubey ‘911 is relied upon for teaching this preceding claim language) and a perforated plate disposed within the outlet opening (figures 2 & 4: sieve 33). 
Dubey ‘911 and Wang are analogous in the field of industrial scale production of building materials utilizing continuous mixers as blending equipment. It would have been obvious to one skilled in the art before the effective filing date to modify the discharge fitting of the mixer 2 [figure 2] of Dubey ‘911 with the sieve plate of Wang in order to prevent bulky product from discharging to the downstream equipment to ease the mixing stress of downstream equipment (Wang google machine translations page 3 third paragraph from the top). 

Claims 9 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Dubey et al. (U.S. Patent Publication No. 2018/0036911(A1) hereinafter Dubey ‘911) in view of Dubey et al. (U.S. Patent Publication No. 2018/0036693(A1) hereinafter Dubey ‘693).

Regarding Claim 9, Dubey ‘911 teaches the system (figure 1: entire system) for continuously manufacturing a joint compound (intended use: the preceding claim language is considered a function of the raw ingredients input into the system and is therefore considered intended use) according to claim 1, wherein the continuous mixer includes a housing, the housing defining a mixing chamber (figure 2: horizontal chamber 62).
Dubey ‘911 is silent on the continuous mixer includes a pair of shafts, and the pair of shafts extending within the mixing chamber and being rotatable about a respective longitudinal axis, each shaft including a screw section.  
Dubey ‘693 teaches the continuous mixer includes a pair of shafts, and the pair of shafts extending within the mixing chamber and being rotatable about a respective longitudinal axis (figure 2a: two rotating shafts), each shaft including a screw section (figures 2a & 4a: first feed section 20 having augers 26).  
Dubey ‘911 and Dubey ‘693 are analogous in the field of industrial scale production of building materials utilizing dry and wet ingredients as inputs and continuous mixers as blending equipment. It would have been obvious to one skilled in the art before the effective filing date to modify the slurry mixer 2 (figure 2) of Dubey ‘911 with the pair of rotating shafts with screw sections of Dubey ‘693 in order to provide self-cleaning action in the auger sections of the mixer (Dubey ‘693 [0127]).

Regarding Claim 10, Dubey ‘911 teaches the system (figure 1: entire system) for continuously manufacturing a joint compound (intended use: the preceding claim language is considered a function of the raw ingredients input into the system and is therefore considered intended use) according to claim 9, wherein the housing defines a radial flow discharge outlet configured to dispense mixed joint compound in a direction substantially perpendicular relative to the longitudinal axes of the shafts (figure 2: mixer 2’s slurry 31 outlet port discharges slurry in a direction perpendicular to the rotational axes).  

Claims 11 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Dubey et al. (U.S. Patent Publication No. 2018/0036911(A1) hereinafter Dubey ‘911) in view of Finkelstein et al. (U.S. Patent No. 6,200,380(B1) hereinafter Finkelstein).

Regarding Claim 11, Dubey ‘911 teaches the system (figure 1: entire system) for continuously manufacturing a joint compound (intended use: the preceding claim language is considered a function of the raw ingredients input into the system and is therefore considered intended use) according to claim 1, wherein the at least one mixer inlet of the continuous mixer comprises at least one dry ingredient inlet and at least one wet ingredient inlet (figure 2: hopper bin 60 for dry ingredients and nozzle 68 for wet ingredients).
Dubey ‘911 is silent on the system further comprising: a dry ingredient supply system, the dry ingredient supply system being configured to selectively feed said at least one dry ingredient to said at least one dry ingredient inlet of the continuous mixer; a wet ingredient supply system, the wet ingredient supply system is configured to selectively feed at least one liquid ingredient to at least one wet ingredient inlet of the continuous mixer; a dry ingredient mixer, the dry ingredient mixer having at least one dry ingredient mixer inlet and a dry ingredient mixer outlet, the dry ingredient mixer being adapted to receive at least two dry ingredients from the dry ingredient supply system via said at least one dry ingredient mixer inlet, to mix said at least two dry ingredients to form a mixed dry ingredient composition, and to discharge the mixed dry ingredient composition from the dry ingredient mixer outlet to said at least one dry ingredient inlet of the continuous mixer.
Finkelstein teaches the system (figures 1 & 3: entire system) further comprising: a dry ingredient supply system (figure 1: entire system), the dry ingredient supply system being configured to selectively feed said at least one dry ingredient to said at least one dry ingredient inlet of the continuous mixer (figure 1: entire system & C5 L1 – 23: “controlled feeder” [controlled feeders are considered a reading on selectively feed]); a wet ingredient supply system (figure 3: entire system), the wet ingredient supply system is configured to selectively feed at least one liquid ingredient to at least one wet ingredient inlet of the continuous mixer (figure 3: entire system & C8 L8 – 23: “a predetermined measured amount of liquid is delivered” [controlled metering pumps are considered a reading on selectively feed]); a dry ingredient mixer, the dry ingredient mixer having at least one dry ingredient mixer inlet and a dry ingredient mixer outlet (figure 1: blender 22 with its multiple dry ingredient inlets and outlet to continuous mixer 58), the dry ingredient mixer being adapted to receive at least two dry ingredients from the dry ingredient supply system via said at least one dry ingredient mixer inlet (figure 1: blender 22 with its multiple dry ingredient inlets), to mix said at least two dry ingredients to form a mixed dry ingredient composition, and to discharge the mixed dry ingredient composition from the dry ingredient mixer outlet to said at least one dry ingredient inlet of the continuous mixer (figure 1: blender 22 with its outlet to continuous mixer 58).
	Dubey ‘911 and Finkelstein are analogous in the field of industrial scale production of building materials utilizing dry and wet ingredients as inputs and continuous mixers as blending equipment. It would have been obvious to one skilled in the art before the effective filing date to modify the sequential continuous mixers of Dubey ‘911 with the dry and wet ingredient delivery system of Finkelstein in order to produce products with more diverse specifications (Finkelstein C9 L20 – 27).

Regarding Claim 12, Dubey ‘911 teaches the system (figure 1: entire system) for continuously manufacturing a joint compound (intended use: the preceding claim language is considered a function of the raw ingredients input into the system and is therefore considered intended use) according to claim 11, wherein the wet ingredient supply system includes a combined liquid supply line in fluid communication with the one wet ingredient inlet of the continuous mixer (figure 3: line between blender 78 and continuous mixer 58), the combined supply line adapted to receive therein at least two liquid ingredients such that said at least two liquid ingredients are blended together in the combined liquid supply line (figure 3: line between blender 78 and continuous mixer 58 carries the blended liquid mixture that was blended in blender 78).  

Claims 13 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Dubey et al. (U.S. Patent Publication No. 2018/0036911(A1) hereinafter Dubey ‘911) in view of Finkelstein et al. (U.S. Patent No. 6,200,380(B1) hereinafter Finkelstein) in further view of Halliburton (U.S. Patent No. 1,500,385 hereinafter Halliburton).

Regarding Claim 13, Dubey ‘911 teaches the system (figure 1: entire system) for continuously manufacturing a joint compound (intended use: the preceding claim language is considered a function of the raw ingredients input into the system and is therefore considered intended use) according to claim 1, the system further comprising: a dry ingredient inlet of the continuous mixer comprises a chute (figure 2: hopper bin 60 and bellows 61), the chute defining a chute passage and an opening in communication with the chute passage (figure 2: hopper bin 60 and bellows 61), the opening of the chute in communication with the dry ingredient supply system to receive at least one dry ingredient in the chute passage through the opening ([0088]), and wherein the wet ingredient supply system includes a sprayer with a nozzle (figure 2: nozzle 68), the sprayer in fluid communication with a supply of water and adapted to selectively spray water in the chute ([0145]: “Liquid pump 6 … feeds … aqueous medium, such as water …” & selectively spray water is considered a function of the choice of aqueous medium and whether to engage or disengage the liquid pump 6 and therefore considered intended use).  
Dubey ‘911 is silent on the system further comprising: a dry ingredient supply system, the dry ingredient supply system being configured to selectively feed said at least one dry ingredient to said at least one dry ingredient inlet of the continuous mixer; a wet ingredient supply system, the wet ingredient supply system is configured to selectively feed at least one liquid ingredient to at least one wet ingredient inlet of the continuous mixer; wherein a nozzle is disposed within the passage of a chute.
Finkelstein teaches the system further comprising: a dry ingredient supply system (figure 1: entire system), the dry ingredient supply system being configured to selectively feed said at least one dry ingredient to said at least one dry ingredient inlet of the continuous mixer (figure 1: entire system & C5 L1 – 23: “controlled feeder” [controlled feeders are considered a reading on selectively feed]); a wet ingredient supply system (figure 3: entire system), the wet ingredient supply system is configured to selectively feed at least one liquid ingredient to at least one wet ingredient inlet of the continuous mixer (figure 3: entire system & C8 L8 – 23: “a predetermined measured amount of liquid is delivered” [controlled metering pumps are considered a reading on selectively feed]).
Halliburton a nozzle is disposed within the passage of a chute (figure 4: nozzle 8a is disposed along the passage of hopper 5).
It would have been obvious to one skilled in the art before the effective filing date to modify the sequential continuous mixers of Dubey ‘911 with the dry and wet ingredient delivery system of Finkelstein in order to produce products with more diverse specifications (Finkelstein C9 L20 – 27). Dubey ‘911 and Halliburton are analogous in the field of in the field of industrial scale production of building materials utilizing dry and wet ingredients. It would have been obvious to one skilled in the art before the effective filing date to modify the hopper bin of Dubey ‘911 with the nozzle of Halliburton in order to help draw in the dry ingredients into the mixer via inducting suction (Halliburton P3 L88 – 95).

Regarding Claim 14, Dubey ‘911 teaches the system (figure 1: entire system) for continuously manufacturing a joint compound (intended use: the preceding claim language is considered a function of the raw ingredients input into the system and is therefore considered intended use) according to claim 13, wherein Dubey ‘911 in view of Halliburton further teaches the nozzle is disposed in a lower half of the chute nearer the continuous mixer (figure 4: nozzle 8a is disposed in the lower part of hopper 5).  

Regarding Claim 15, Dubey ‘911 teaches the system (figure 1: entire system) for continuously manufacturing a joint compound (intended use: the preceding claim language is considered a function of the raw ingredients input into the system and is therefore considered intended use) according to claim 13, wherein Dubey ‘911 in view of Halliburton further teaches the nozzle is configured to dispense water (Dubey ‘911 is relied upon for teaching water as the aqueous medium [0145]) as a directional spray of droplets (figure 4: nozzle 8a’s spray is directed along a specific direction of mixing chamber 7) with the droplets spraying out of about one hundred eighty degrees or less of a circumference of the nozzle (intended use: the preceding claim language is a function of the pressure of liquid line behind the nozzle and is therefore considered intended use & nozzle 8a is considered structurally capable of the 180ᵒ or less circumference spray direction).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY Y HUAN whose telephone number is (571)272-2612. The examiner can normally be reached 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter D Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY Y HUAN/Examiner, Art Unit 1774                    


/ANSHU BHATIA/Primary Examiner, Art Unit 1774